DETAILED ACTION
This office action is in response to the application filed on 6/10/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/21/2019 is being considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Shih (US 2017/0162570) in view of Liaw (US 2018/0040621).
With respect to Claim 1, Shih discloses (Fig 5 – 6B) most aspects of the current invention including a semiconductor device comprising:
a first fin (A) that protrudes from a substrate and extends in a first direction;
a second fin (B) that protrudes from the substrate and extends in the first direction, the first fin and the second fin being spaced apart; 
a gate line including a dummy gate electrode (4019) and a gate electrode (4029), the dummy gate electrode at least partially covering the first fin, the gate electrode at least partially covering the second fin, the gate line covering the first fin and the second fin, the gate line extending in a second direction different from the first direction; 
a gate dielectric layer (4027) between the gate electrode and the second fin
However, Shih does not explicitly state wherein the dummy gate electrode including different materials from the gate electrode.
On the other hand, Liaw discloses (Fig 6B) a semiconductor device comprising a gate line including a dummy gate electrode (224, 226, 228) and a gate electrode (111, 112, 114), the dummy gate electrode including different materials from the gate electrode (par 33 and 36). Liaw teaches doing so to electrically isolate a first circuits and a second circuit of the FINFET using the dummy gate electrode structure (par 33-35).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the dummy gate electrode including different materials from the gate electrode in the device of Shih to electrically isolate a first circuits and a second circuit of the FINFET using the dummy gate electrode structure.
With respect to Claim 2, Shih discloses (Fig 5 – 6B) wherein a side surface of the dummy gate electrode with respect to the first direction is between the first fin and the second fin.
With respect to Claim 3, Shih discloses (Fig 5 – 6B) wherein a side surface of the dummy gate electrode with respect to the first direction is above the first fin, the dummy gate electrode covers a first side surface of the first fin, and the gate electrode covers the second fin and a second side surface of the first fin.
With respect to Claim 6, Shih 
Regarding claim 6, Differences in the widths will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such widths are critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105, USPQ 233, 235 (CCPA 1955).
Criticality
Since the applicant has not established the criticality of the widths and similar widths are known in the art (see e.g. Shih), it would have been obvious to one of the ordinary skill in the art to use these values in the device.
The specification contains no disclosure of either the critical nature of the claimed widths or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ 2d 1934, 1936 (Fed Cir. 1990).
With respect to Claim 7, Liaw discloses (Fig 1B) wherein a lower surface of the dummy gate electrode (113) is at a higher level than a lower surface of the gate electrode (110/115).
With respect to Claim 8, Shih discloses (Fig 5 – 6B) further comprising: a dummy gate insulating layer (4017) between the first fin and the dummy gate electrode.
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Shih in view of Liaw and in further view of Li (US 2018/0061757).
With respect to Claim 9, Shih discloses (Fig 5 – 6B) most aspects of the present invention. However, Shih does not show wherein the dummy gate dielectric layer covers a side surface of the dummy gate electrode with respect to the first direction.
On the other hand, Li discloses (Fig 1a-1c) a semiconductor device comprising a gate line including a dummy gate electrode (150) and a gate electrode (160), further comprising: a dummy gate insulating layer (152), wherein the dummy gate dielectric layer covers a side 
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the dummy gate dielectric layer covers a side surface of the dummy gate electrode with respect to the first direction in the device of Shih to encapsulated/surrounded vertical semiconductor fin using the dummy gate electrode (par 26).
With respect to Claim 10, Shih discloses (Fig 5 – 6B) wherein the gate dielectric layer extends in the second direction.
With respect to Claim 11, Li discloses (Fig 1a-1c) a gate oxide layer (154) between a side surface of the dummy gate electrode with respect to the first direction and the gate dielectric layer. (motivation to do so provided above)
With respect to Claim 12, Li discloses (Fig 1a-1c) forming a work function adjusting layer (154) on the gate dielectric layer, the second fin and the side surface of the dummy gate electrode. (motivation to do so provided above)
With respect to Claim 13, Li discloses (Fig 1a-1c) wherein the dummy gate electrode includes a metal, and the gate dielectric layer covers the side surface of the dummy gate electrode. (motivation to do so provided above)
Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0214227) in view of Liaw (US 2018/0040621).
With respect to Claim 14, Kim discloses (Fig 2) most aspects of the current invention including a semiconductor device comprising:
a first fin (30) that protrudes from a substrate and extends in a first direction;
a second fin (20) that protrudes from the substrate and extends in the first direction,
a third fin (20) that protrudes from the substrate and extends in the first direction, the first fin, the second fin and the third fin being spaced apart
a gate line including a dummy gate electrode (220), a first gate electrode (120) and a second gate electrode (50), the dummy gate electrode covering the first fin, the first gate electrode covering the second fin, the second gate electrode covering the third fin, the gate line extending in a second direction different from the first direction
a first gate dielectric layer (110) between the first gate electrode and the second fin
a second gate dielectric layer (110) between the second gate electrode and the third fin
However, Kim does not show wherein the dummy gate electrode including different materials from the first gate electrode and the second gate electrode.
On the other hand, Liaw discloses (Fig 6B) a semiconductor device comprising a gate line including a dummy gate electrode (224, 226, and 228) and a gate electrode (111, 112, and 114), the dummy gate electrode including different materials from the gate electrode (par 33 and 36). Liaw teaches doing so to electrically isolate a first circuits and a second circuit of the FINFET using the dummy gate electrode structure (par 33-35).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the dummy gate electrode including different materials from the gate electrode in the device of Kim to electrically isolate a first circuits and a second circuit of the FINFET using the dummy gate electrode structure.
With respect to Claim 15, Liaw discloses (Fig 6B) wherein the first gate electrode and the second gate electrode may include different materials.
With respect to Claim 16, Kim .
Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2015/0214227) in view of Liaw (US 2018/0040621) and in further view of Li (US 2018/0061757).
With respect to Claim 17, Kim discloses (Fig 2) wherein a gate dielectric layer covers a side surface of the dummy gate electrode with respect to the first direction.
On the other hand, Li discloses (Fig 1a-1c) a semiconductor device comprising a gate line including a dummy gate electrode (150) and a gate electrode (160), further comprising: a dummy gate insulating layer (152), wherein the dummy gate dielectric layer covers a side surface of the dummy gate electrode with respect to the first direction. Li teaches doing so to encapsulated/surrounded vertical semiconductor fin using the dummy gate electrode (par 26).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein the dummy gate dielectric layer covers a side surface of the dummy gate electrode with respect to the first direction in the device of Kim to encapsulated/surrounded vertical semiconductor fin using the dummy gate electrode (par 26).
With respect to Claim 18, Li discloses (Fig 1a-1c) a gate oxide layer (154) between the gate dielectric layer and a side surface of the dummy gate electrode. (motivation to do so provided above)
With respect to Claim 19, Li discloses (Fig 1a-1c) wherein a second gate dielectric layer covers a side surface of the first gate electrode with respect to the first direction. (motivation to do so provided above)
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Liaw (US 2018/0040621) in view of Shih (US 2017/0162570).
With respect to Claim 20, Liaw discloses (Fig 5A-5B) most aspects of the current invention including a semiconductor device comprising:
fin (204) that protrudes from a substrate and extends in a first direction;
a gate line including a dummy gate electrode (228) and a gate electrode (110), the dummy gate electrode covering a first side surface of the fin, the gate electrode covering a second side surface of the fin, the gate line covering the fin and extending in a second direction different from the first direction
wherein the dummy gate electrode including different materials from the gate electrode
However, Liaw does not show a dummy gate dielectric layer between the dummy gate electrode and the fin and a gate dielectric layer between the gate electrode and the fin.
On the other hand, Shih discloses (Fig 5 – 6B) a Finfet structure, a gate line including a dummy gate electrode (4019) and a gate electrode (4029), a dummy gate dielectric layer (4017) between the dummy gate electrode and the fin and a gate dielectric layer (4027) between the gate electrode and the fin. Shih teaches doing so because fin-type transistors are more advanced than high-k dielectric metal-gate transistors, so fin-type transistors are usually formed with gate-last high-k last method (par 39).
It would have been obvious at the time the invention to one having ordinary skill in the art to have wherein a dummy gate dielectric layer between the dummy gate electrode and the fin and a gate dielectric layer between the gate electrode and the fin in the device of Liaw because fin-type transistors are more advanced than high-k dielectric metal-gate transistors, so fin-type transistors are usually formed with gate-last high-k last method.
Claim Objections
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUINTON A BRASFIELD whose telephone number is (571)272-0804.  The examiner can normally be reached on M-F 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/Q. B./
Examiner, Art Unit 2814